Title: [Diary entry: 11 November 1788]
From: Washington, George
To: 

Tuesday 11th. Thermometer at 50 in the Morning—52 at Noon and 52 at Night. In the Night past the Wind shifted more to the Southward and blew most violently. About day it began to rain (which it had done by intervals durg. the Night) and continued to do so till about sun rise when it cleared but still continued to blow very hard at So. West the whole day. All my People, except those in the Neck were on the public roads repairing of them to day: attended, in some measure, this business myself. Mr. Lund Washington—Overseer of the Roads—dined here to day.